DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/28/2022 is considered and signed IDS form is attached.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites “the first moisture barrier”, which should be “the first light-transmissive moisture barrier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 2003/0076573 A1) in view of LeCain et al. (US 2004/0027327 A1), Mehta et al. (US 2010/0075221 A1), Murch (3,934,066), Ouchi et al. (JP 2005097509 A) and Cheung et al. (US 2012/0208921 A1), as evidenced by Jouanno et al. (US 2019/0160790 A1). It is noted that the disclosures of Ouchi et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 3-5 and 9-14, Gates et al. disclose a display overlay 70 (composite) comprising a protective layer 140, a first electrode 110 (i.e. electroconductive layer), a photoconductive layer 12, a contrast media layer 14, a second electrode 120 (i.e. electroconductive layer) and a protective layer 140 (see Figure 1 and paragraph 0038). The protective layer 140 can be transparent or transmissive and can be made of plastic or polyester substrate (see paragraph 0106). The contrast media layer 14 can be encapsulated electro-optic display media (encapsulated electro-optic layer) comprising capsules containing electrophoretic particles dispersed in a suspending fluid (i.e. encapsulated dispersion of electrophoretic particles) (see paragraphs 0043, 0046, 0047). That is, the contrast media layer 14 reads on the layer of electro-optic material.
Gates et al. do not disclose a layer of adhesive. Gates et al. do not disclose protective layer comprises polyester substrate such as polyethylene terephthalate. Gates et al. do not disclose a light-transmissive layer of intumescent material, the intumescent material comprising an amine or amide containing compound and a plasticizer including glycerol.
LeCain et al. disclose an electro-optic display, wherein a layer of transparent adhesive (optically clear adhesive) can be used to secure protective layer to electro-conductive layer (see paragraph 0039).
In light of motivation for using a layer of transparent adhesive disclosed by LeCain et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use a layer of transparent adhesive (optically clear adhesive) between each of the protective layers and electrodes (i.e. electroconductive layers) in Gates et al. in order to secure each of protective layers firmly to the electrodes (i.e. electroconductive layers), and thereby arrive at the claimed invention.
Accordingly, Gates et al. in view of LeCain et al. disclose a first protective layer, a first transparent adhesive layer, a first electrode, a layer of electro-optic material, second electrode, a second transparent adhesive layer and a protective layer. The first protective layer that is transparent and the first transparent adhesive layer read on first moisture light-transmissive moisture barrier layer.
Gates et al. in view of LeCain et al. do not disclose protective layer comprises polyester substrate such as polyethylene terephthalate. Gates et al. in view of LeCain et al. do not disclose a light-transmissive layer of intumescent material, the intumescent material comprising an amine or amide containing compound and a plasticizer including glycerol.
Mehta et al. disclose a layer of intumescent material 1101 provided on exterior surface of electrode assembly (see Figure 11 and paragraph 0044).  The intumescent material layer absorbs excess thermal energy, thereby minimizing the transfer of thermal energy from within the electrode assembly (see paragraph 0044). By absorbing thermal energy, the onset of thermal runway may be prevented or at a minimum delayed (see paragraph 0037). The electrode assembly comprises an anode, separator and a cathode (see paragraph 0025). Murch discloses a protective cover layer comprising aluminum foil and polyethylene terephthalate provided on the outer surface of intumescent layer, wherein the protective cover layer functions to protect the intumescent layer and the protective cover layer can be applied to the surface of intumescent layer by adhesive (see col. 7, lines 55-56; col. 7-8, lines 67-69; col.8, lines 5-6; col. 8, lines 18-22; col.8, lines 43-45; col. 8, lines 63-67). As evidenced by Jouanno et al., aluminum foil exhibits water vapor transmission rate of 0.001g/m2/day and can approach a water vapor transmission rate of zero.
In light of motivation for using a layer of intumescent material provided on exterior surface of electrode assembly, i.e. electrodes disclosed by Mehta et al. as described above and for using protective layer made of polyethylene terephthalate applied through adhesive layer on the outer surface of intumescent layer disclosed by Murch as described above, it therefore would have been obvious to one of ordinary skill in the art to use a first layer of intumescent material on first electrode and a second layer of intumescent material on second electrode such that first layer of intumescent material is between first protective layer made of polyethylene terephthalate and first electrode, and the second layer of intumescent material is between second protective layer made of polyethylene terephthalate and second electrode in Gates et al. in view of LeCain et al. in order to absorb excess thermal energy, thereby minimizing the transfer of thermal energy from within the electrodes and preventing or delaying the onset of thermal runway as well as to protect the intumescent layer, and thereby arrive at the claimed invention.
Accordingly, Gates et al. in view of LeCain et al., Mehta et al. and Murch disclose a first protective layer made of polyethylene terephthalate, a first transparent adhesive layer, a first intumescent layer, first electrode, a layer of electro-optic material, a second electrode, a second intumescent layer, a second transparent adhesive layer and a second protective layer made of polyethylene terephthalate, in that order. 
Further, given that Gates et al. disclose protective layer is polyester substrate that is transparent or light-transmissive and Murch discloses protective layer made of polyethylene terephthalate, Gates et al. in view of LeCain et al., Mehta et al. and Murch disclose protective layer made of polyethylene terephthalate that is transparent or light-transmissive. The first protective layer made of aluminum foil and polyethylene terephthalate that is transparent or light-transmissive and the first transparent adhesive layer together read on a first moisture barrier layer that is transparent or light-transmissive. The second protective layer made of aluminum foil and polyethylene terephthalate that is transparent or light-transmissive and the second transparent adhesive layer together read on a second moisture barrier layer that is transparent or light-transmissive. 
Gates et al. in view of LeCain et al., Mehta et al. and Murch do not disclose a light-transmissive layer of an intumescent material comprising an amine or amide compound and a plasticizer including glycerol.
Ouchi et al. disclose an intumescent fire proof coating material which gives a transparent coating film (light-transmissive) capable of retaining the material feeling and appearance of base material and gives an intumescent layer with sufficient strength and effectively suppressing temperature increase of the base material in case of fire (see Abstract). The intumescent fire proofing coating material comprises a triazine polyol (blowing agent), phosphorus compound and carbonizing agent (i.e. char forming carbonaceous material) (see Abstract). The phosphorous compound such as ammonium polyphosphate exhibits dehydration cooling effect (dehydration catalyst) (see page 5, paragraph 8). The carbonizing agent can be polyhydric alcohol, i.e. polyol (see page 6, paragraph 1). The intumescent fire proofing material comprises a melamine resin (i.e. intumescent material comprising amine containing compound) (see page 5, paragraph 5), a binder such as urethane resin (see page 5, paragraph 7) and a plasticizer (see page 6, paragraph 9). 
In light of motivation for using a transparent or light-transmissive intumescent layer disclosed by Ouchi et al. as described above, it therefore would have been obvious to one of  ordinary skill in the art to use a transparent or light-transmissive intumescent layer of Ouchi et al. as the intumescent layer in Gates et al. in view of LeCain et al., Mehta et al. and Murch in order to retain the material feeling and appearance of base material and give an intumescent layer with sufficient strength and effectively suppressing temperature increase of the base material in case of fire, and thereby arrive at the claimed invention.
Gates et al. in view of LeCain et al., Mehta et al., Murch and Ouchi et al. do not disclose light-transmissive layer of an intumescent material comprising a plasticizer including glycerol.
Cheung et al. disclose compounds such as glycerol acts as plasticizer and can be used for the interlayers that are too brittle to exhibit the desired degree of fire resistance (see paragraph 0047).
In light of motivation for using glycerol disclosed by Cheung et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use glycerol as the plasticizer in the intumescent layer of Gates et al. in view of LeCain et al., Mehta et al., Murch and Ouchi et al. in order to improve flexibility and fire resistance of the intumescent layer, and thereby arrive at the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murch (3,934,066) in view of Ovshinsky et al. (US 2006/0201545 A1), Ouchi et al. (JP 2005097509 A) and Cheung et al. (US 2012/0208921 A1), as evidenced by Jouanno et al. (US 2019/0160790 A1) and Haghighat et al. (US 2003/0006401 A1).  It is noted that the disclosures of Ouchi et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 20, Murch discloses a fire-retardant, intumescent laminate system comprising an intumescent layer 11 and a flexible protective layer 12, wherein the flexible layer is the outermost layer (see Abstract, Figure 1 and col. 2, lines 39-48). The flexible protective layer can be applied to the surface of intumescent layer using a suitable adhesive (col. 8, lines 63-67). That is, Murch discloses flexible protective layer, adhesive layer and intumescent layer, wherein flexible protective layer and adhesive layer together read on moisture barrier layer. 
Murch discloses a protective cover layer comprising aluminum foil and polyethylene terephthalate provided on the outer surface of intumescent layer, wherein the protective cover layer functions to protect the intumescent layer and the protective cover layer can be applied to the surface of intumescent layer by adhesive (see col. 7, lines 55-56; col. 7-8, lines 67-69; col.8, lines 5-6; col. 8, lines 18-22; col.8, lines 43-45; col. 8, lines 63-67). As evidenced by Juanno et al., aluminum foil exhibits water vapor transmission rate of 0.001g/m2/day and can approach a water vapor transmission rate of zero.
Murch does not disclose second moisture barrier layer or disclose the laminate in combination with a photovoltaic cell. Murch does not disclose first light-transmissive moisture barrier as presently claimed. Murch does not disclose a light-transmissive layer of an intumescent material comprising an amine or amide containing compound and a plasticizer including glycerol.
Ovshinsky et al. disclose a fire-resistant laminate as a part of photovoltaic module (see Abstract). The fire-resistant laminate comprises a first encapsulant layer 202, photovoltaic cell 201 and second encapsulant 204, wherein the first encapsulant and second encapsulant can be same (see Figure 2a and paragraph 0026). The encapsulant layer can have fire resistant additive (see paragraph 0011). That is, encapsulant layers are fire-resistant. Further, as evidenced by Haghighat et al., photovoltaic cell is electro-optic device (see paragraph 0019). That is, photovoltaic cell 201 reads on layer of electro-optic material.
Therefore, as taught by Ovshinsky et al., it would have been obvious to one of ordinary skill to use a fire-retardant, intumescent laminate system of Murch on both sides of photovoltaic cell such that photovoltaic cell is sandwiched between a first fire-retardant, intumescent laminate system and a second fire-retardant, intumescent laminate system in order to prepare fire resistant laminate as a part of photovoltaic module, and thereby arrive at the claimed invention.
Further, Ovshinsky et al. disclose encapsulant material of encapsulant layer is transparent to allow light source such as sunlight to contact the incident side of the photovoltaic device (see paragraph 0014).
Therefore, as taught by Ovshinsky et al., it would have been obvious to one of the ordinary skill in the art to use transparent fire-retardant, intumescent laminate system as encapsulant material in Murch in view of Ovshinsky et al. in order to allow light source such as sunlight to contact the incident side of the photovoltaic device, and thereby arrive at the claimed invention. Accordingly, it would have been obvious to use transparent flexible protective layer, transparent adhesive layer and transparent intumescent layer to prepare transparent fire-retardant, intumescent laminate system in Murch in view of Ovshinsky et al. The transparent flexible protective layer and transparent adhesive layer read on light-transmissive moisture barrier layer.
Accordingly, Murch in view of Ovshinsky et al. disclose first transparent fire-retardant, intumescent system, photovoltaic cell and second transparent fire-retardant intumescent system. As noted above, the transparent fire-retardant, intumescent system comprises transparent flexible protective layer, transparent adhesive layer and transparent intumescent layer, wherein transparent flexible protective layer and transparent adhesive layer together read on transparent moisture barrier layer. Therefore, Murch in view of Ovshinsky et al. disclose first transparent flexible protective layer / first transparent adhesive layer / first transparent intumescent layer / photovoltaic cell / a second transparent intumescent layer / a second transparent adhesive layer / a second transparent flexible protective layer, in that order.
The first transparent flexible layer and the first transparent adhesive layer together read on first transparent moisture barrier layer. The second transparent flexible layer and the second transparent adhesive layer together read on second transparent moisture barrier layer. The first transparent intumescent layer and/or the second transparent intumescent layer is between the first transparent moisture barrier layer and the second transparent moisture barrier layer.
As noted above, Murch disclose that the flexible protective layer can include polyethylene terephthalate (see col. 8, lines 18-22).  The flexible protective layer is identical to protective film utilized in the present invention. Further, given that the first moisture barrier (first flexible protective layer and the first adhesive layer) and the second moisture barrier layer (second flexible protective layer and the second adhesive layer) of Murch in view of Ovshinsky et al. are identical to that presently claimed, it is inherent that the first moisture barrier layer and the second moisture barrier layer of Murch in view of Ovshinsky et al. has presently claimed property.
Murch in view of Ovshinsky et al. do not disclose a light-transmissive layer of an intumescent material comprising an amine or amide containing compound and a plasticizer including glycerol.
Ouchi et al. disclose an intumescent fire proof coating material which gives a transparent coating film (light-transmissive) capable of retaining the material feeling and appearance of base material and gives an intumescent layer with sufficient strength and effectively suppressing temperature increase of the base material in case of fire (see Abstract). The intumescent fire proofing coating material comprises a triazine polyol (blowing agent), phosphorus compound and carbonizing agent (i.e. char forming carbonaceous material) (see Abstract). The phosphorous compound such as ammonium polyphosphate exhibits dehydration cooling effect (dehydration catalyst) (see page 5, paragraph 8). The carbonizing agent can be polyhydric alcohol, i.e. polyol (see page 6, paragraph 1). The intumescent fire proofing material comprises a melamine resin (i.e. intumescent material comprising amine containing compound) (see page 5, paragraph 5), a binder such as urethane resin (see page 5, paragraph 7) and a plasticizer (see page 6, paragraph 9). 
In light of motivation for using a transparent or light-transmissive intumescent layer disclosed by Ouchi et al. as described above, it therefore would have been obvious to one of  ordinary skill in the art to use a transparent or light-transmissive intumescent layer of Ouchi et al. as the intumescent layer in Murch in view of Ovshinsky et al. in order to retain the material feeling and appearance of base material and give an intumescent layer with sufficient strength and effectively suppressing temperature increase of the base material in case of fire, and thereby arrive at the claimed invention.
Murch in view of Ovshinsky et al. and Ouchi et al. do not disclose light-transmissive layer of an intumescent material comprising a plasticizer including glycerol.
Cheung et al. disclose compounds such as glycerol acts as plasticizer and can be used for the interlayers that are too brittle to exhibit the desired degree of fire resistance (see paragraph 0047).
In light of motivation for using glycerol disclosed by Cheung et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use glycerol as the plasticizer in the intumescent layer of Murch in view of Ovshinsky et al. and Ouchi et al. in order to improve flexibility and fire resistance of the intumescent layer, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's declaration and arguments filed 07/28/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that the features of amended claim 1 are simply not shown in the combination of cited art, nor has the Office articulated why one of skill in the art would achieve the elements of amended claim 1 in view of the combination of the cited references.
In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Gates and LeCain does not disclose a composite claimed in claim 1 of the instant application.
However, Gates and LeCain alone have not been used to teach the presently claimed composite. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Mehta does not disclose a composite that comprise both a layer of electro-optic material layer and a layer of intumescent material (1) as the composite claimed in claim 1. Furthermore, the fact that Mehta discloses an intumescent material that is in contact with an electrode assembly does not provide any suggestion or motivation to a skilled person to invent the composite of claim 1, which comprises a layer of electro-optic material and a layer of intumescent material. Mehta is no more relevant to the invention of claim 1 than any of the other references, wherein intumescent materials are used to mitigate against fire and/or extreme temperatures, such as, for example, Murch, Ouchi, and Cheung. 
In light of amendments, new grounds of rejections are set forth above. Further, Mehta alone has not been used to teach presently claimed composite. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that furthermore, the specific problem that is solved by Mehta is thermal runaway. Specifically, the operation of the battery cells may occasionally create extreme high temperatures inside the cell. The intumescent layer inside the battery casing prevents the spreading of the thermal runaway in neighboring cells. On the contrary, the problem solved by the composite of claim 1 is potential fire that takes place in the vicinity of an electro-optic device. The intumescent material would prevent the electro-optic material, which comprises a flammable fluid, from actively participating in the fire. In a perspective, the problem that Mehta solves is triggered from the device itself (inside the battery), whereas, the problem solved by the technology of the instant patent application is triggered from outside the composite. In the case of Mehta, the solution is to contain the problem inside the battery, whereas the solution of the technology of the instant patent application is to prevent an event that takes place outside the composite to enter the composite. Thus, the problems solved by Mehta and the solution offered is fundamental different from those of the instant patent application. Thus, Mehta does not provide a suggestion or motivation to a skilled person to invent the composite claimed in claim 1 that comprises a layer of intumescent material and a layer of electro-optic material (1). Furthermore, Mehta neither discloses nor suggests elements (2)-(4), which are the other deficiencies Gates/LeCain. Thus, Mehta does not satisfy any of the deficiencies of Gates/LeCain.
However, Mehta has been only used to teach a concept that a layer of intumescent material can be provided on exterior surface of electrode assembly and a protective layer made of polyethylene terephthalate applied through adhesive on outer surface of intumescent layer. Given that Mehta provides a proper motivation for using intumescent material layer (i.e. absorb excess thermal energy) and for using a protective layer to protect intumescent layer, Mehta has been properly combined with Gates et al. and LeCain et al. Further, regardless of the end-use of Mehta, the motivation provided by Mehta will be applicable to Gates et al. in view of LeCain et al.
Further, it is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicants argue that similar to Mehta, Murch also discloses a fire-retardant intumescent laminate system for general use. However, Murch does not disclose a composite comprising both a layer of intumescent material and a layer of electro-optic material (1), as the composite claimed in claim 1, so the addition of Murch does not improve the Office’s obviousness rejection. Furthermore, Murch does not disclose a light-transmissive layer of intumescent material located between two moisture barriers, the moisture barriers having a WVTR less than or equal to 0.01 g/m2/day at 60°C and 100% RH (2), as the composite claimed in claim 1. The Office seems to invoke Murch as a motivation for a low WVTR layer, but the presence of a PET film (and an adjacent adhesive layer) does not necessarily mean that the film has a vapor transmission rate (WVTR) of 10-2 g/m2/day or less, as claimed for the moisture barrier of the composite of claim 1 of the instant patent application. Contrary to the Examiner’s assertion, it is not inherent or obvious that the flexible protective layer disclosed by Murch provides moisture barrier of the type recited in claim 1. As described in the herewith submitted Declaration by Kevin Money, a technical expert in barrier films, simple PET films (with or without an adjacent adhesive layer) do not provide vapor transmission rate (WVTR) of 10-2 g/m2/day or less. In making the rejection of a (WVTR) rate of 10-2 g/m2/day or less, the Examiner relies on an unsupported and conclusory statement without providing any evidence to back it up. Such conclusory statements cannot be the basis for an obviousness rejection. See MPEP 2142. For this additional reason, the obviousness rejection of claim 1 fails.
However, while the declaration establishes that polyethylene terephthalate (PET) does not have water vapor transmission rate (WVTR) as claimed, the moisture barrier does not consist of only PET. As set forth in the new grounds of rejection above, Murch teaches a protective layer that includes not only PET but also a layer of aluminum foil which as evidenced by Juanno has a WVTR approaching zero. While the declaration further states that in order to achieve such low WVTR levels, a composite must be prepared under specific conditions with inorganic nanomaterials, such as clays, silica and others, the new grounds of rejection now explicitly meet the claimed WVTR. Further, there is no evidence (i.e. data) to demonstrate that the moisture barrier of the applied prior art does not possess water vapor transmission rate as claimed.
While Murch does not explicitly disclose flexible protective layer provides moisture barrier, given that flexible protective layer is identical to that presently claimed, it is inherent or obvious that the flexible protective layer provides moisture barrier. Further, given that the moisture barrier (flexible protective layer and adhesive layer) of Murch is identical to that presently claimed, it is inherent that the moisture barrier layer of Murch has presently claimed property, absent evidence to the contrary.

Applicants argue that Ouchi adds little to the rejections. It merely discloses a transparent intumescent film capable of retaining the feeling and appearance of a base material. However, Ouchi neither discloser nor suggest a composite comprising (1) a light-transmissive layer of intumescent material and a layer of electro-optic material, (2) a light-transmissive layer of intumescent material located between two moisture barriers, (3) the moisture barriers having a WVTR less than or equal to 0.01 g/m7/day at 60°C and 100% RH, (4) the layer of intumescent material comprising glycerol plasticizer, as the composite claimed in claim 1 of the instant patent application. Elements (1)-(4) are the deficiencies of Gates/LeCain. Thus, including Ouchi does not satisfy any of the deficiencies of Gates/LeCain.
In light of amendments, new grounds of rejections are set forth above.
Further, note that while Ouchi do not disclose all the features of the present claimed invention, Ouchi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely specific intumescent fire proof coating material, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787